Exhibit 10.3
 
ADVISORY AGREEMENT
 
THIS ADVISORY AGREEMENT is made as of January 18, 2008 by and between NEW YORK
MORTGAGE TRUST, INC., a Maryland corporation (the “Company”), NEW YORK MORTGAGE
FUNDING LLC and HYPOTHECA CAPITAL, LLC (each a “Subsidiary” and, together with
the Company’s other Subsidiaries, as defined in Section 1(u), the
“Subsidiaries”), and JMP ASSET MANAGEMENT LLC, a Delaware limited liability
company (together with its permitted assignees, the “Advisor”).
 
WHEREAS, the Company is a corporation that has elected to be taxed as a real
estate investment trust for federal income tax purposes; and
 
WHEREAS, the Company and Subsidiaries desire to retain the Advisor to provide
investment advisory services to the Subsidiaries on the terms and conditions
hereinafter set forth, and the Advisor wishes to be retained to provide such
services. 
 
NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:
 
SECTION 1. DEFINITIONS. The following terms have the meanings assigned them:
 
(a)  “Agreement” means this Advisory Agreement, as amended from time to time.
 
(b)  “Base Advisory Fee” means the base advisory fee, calculated and paid
quarterly in arrears, in an amount equal to (i) 1/4 of Equity as of the end of
the quarter multiplied by (ii) 1.50%.
 
(c)  “Board of Directors” means the Board of Directors of the Company.
 
(d)  “Change of Control” means the occurrence of any of the following:
 
(i)   the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all of the assets of the Advisor, taken as a whole, to
any Person other than JMP Group, Inc. or any of their respective affiliates; or
 
(ii)  the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor provision),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act),
other than JMP Group, Inc. or any of their respective affiliates, in a single
transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the voting capital
interests of the Advisor.
 
(e)  “Code” means the Internal Revenue Code of 1986, as amended.
 
(f)  “Common Share” means a share of stock of the Company now or hereafter
authorized as voting common stock of the Company.
 

--------------------------------------------------------------------------------


 
(g)  “Core Earnings” is a non-GAAP measure and is defined as GAAP net income
(loss) excluding non-cash equity compensation expense and any unrealized gains,
losses or other items that do not affect realized net income (regardless of
whether such items are included in other comprehensive income or loss, or in net
income); provided, however, that Core Earnings and GAAP net income will be
adjusted to exclude one-time events pursuant to changes in GAAP and certain
non-cash charges after discussions between the Manager and the Independent
Directors and approved by a majority of the Independent Directors.
 
(h)  “Equity” means, for purposes of calculating the Base Advisory Fee, for any
quarter, the greater of (i) the net asset value of the Investments of the
Subsidiaries as of the end of the quarter or (ii) the sum of $20,000,000 plus
50% of the net proceeds to the Company or its Subsidiaries of any offering of
common or preferred stock, after deducting underwriting discounts and
commissions, placement fees, offering expenses and other fees and expenses
incurred by the Company or the Subsidiaries in connection with the offering,
completed during the term of this Agreement.
 
(i)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(j)  “Excluded Assets” means all those U.S. Government agency mortgage-backed
securities and any other assets that, in each case, have been identified by the
Company as having been allocated to the Subsidiaries in connection with the
Company’s compliance with the requirements to maintain its exemption from
regulation under the Investment Company Act of 1940, as amended.
 
(k)  “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
 
(l)  “GAAP” means generally accepted accounting principles, as applied in the
United States.
 
(m)  “Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.
 
(n)  “Guidelines” shall have the meaning set forth in Section 2(b)(i).
 
(o)  “Incentive Compensation” means
 
(A)  for each of the first three fiscal quarters of each fiscal year, an amount,
not less than zero, equal to 25% of the product of: (i) the dollar amount by
which (a) the Core Earnings of the Subsidiaries for the quarter that are
attributable to the Investments, before incentive compensation, divided by the
quarterly average capital of the Subsidiaries that is invested in Investments,
exceeds (b) the greater of (x) 2.00% and (y) 0.50% plus one-fourth of the Ten
Year Treasury Rate for such quarter, and (ii) the average capital of the
Subsidiaries invested in Investments during such quarter; and
 
2

--------------------------------------------------------------------------------


 
(B)  for the fourth fiscal quarter of each fiscal year, an amount, not less
than zero, equal to the difference between (1) 25% of the product of: (i) the
dollar amount by which (a) GAAP net income of the Subsidiaries attributable to
the Investments for the full fiscal year, before incentive compensation, divided
by the average capital of the Subsidiaries for the year that is invested in
Investments, exceeds (b) the greater of (x) 8.00% and (z) 2.00% plus the Ten
Year Treasury Rate for such fiscal year, and (ii) the average capital of the
Subsidiaries invested in Investments for the fiscal year and (2) the amount of
Incentive Compensation paid for the first three fiscal quarters of such fiscal
year.
 
(p)  “Independent Directors” means the members of the Board of Directors who are
not officers or employees of the Company or the Advisor or any Person directly
or indirectly controlling or controlled by the Advisor, and who are otherwise
“independent” in accordance with the Company’s Governing Instruments and, if
applicable, the rules of any national securities exchange on which the Common
Shares are listed.
 
(q)  “Investment Company Act” means the Investment Company Act of 1940, as
amended.
 
(r)  “Investment Allocation Policy” means the Investment Allocation Policy
attached as Exhibit A hereto.
 
(s)  “Investments” means the investments of the Subsidiaries made or acquired by
the Advisor pursuant to the Guidelines after the date of this Agreement for the
benefit of and for the account of the Subsidiaries, but excluding the Excluded
Assets.
 
(t)  “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing. 
 
(u)  “REIT” means a “real estate investment trust” as defined under the Code.
 
(v)   “Subsidiaries” means each direct and indirect subsidiary of the Company
that is formed for the purpose of holding Investments, including but not limited
to Hypotheca Capital, LLC and New York Mortgage Funding LLC.
 
(w)  “Ten Year Treasury Rate” means the average of weekly average yield to
maturity for U.S. Treasury securities (adjusted to a constant maturity of ten
(10) years) as published weekly by the Federal Reserve Board in publication
H.15, or any successor publication, during a fiscal quarter.
 
(x)  “Treasury Regulations” means the regulations promulgated under the Code
from time to time, as amended.
 
3

--------------------------------------------------------------------------------


 
SECTION 2. APPOINTMENT AND DUTIES OF THE ADVISOR.
 
(a)  The Company, for itself and on behalf of the Subsidiaries, hereby appoints
the Advisor to manage the assets of the Subsidiaries subject to the further
terms and conditions set forth in this Agreement and the Advisor hereby agrees
to use its commercially reasonable efforts to perform each of the duties set
forth herein. The appointment of the Advisor shall be exclusive to the Advisor
except to the extent that the Advisor otherwise agrees, in its sole and absolute
discretion, and except to the extent that the Advisor elects, pursuant to the
terms of this Agreement, to cause the duties of the Advisor hereunder to be
provided by third parties.
 
(b)  The Advisor, in its capacity as investment manager of the assets of the
Subsidiaries, at all times will be subject to the supervision of the Company and
the Company’s Board of Directors and will have only such functions and authority
as the Company may delegate to it including, without limitation, the functions
and authority identified herein and delegated to the Advisor hereby. The Advisor
will be responsible for the day-to-day portfolio operations of the Subsidiaries
and will perform (or cause to be performed) such services and activities
relating to the assets and operations of the Subsidiaries as may be appropriate,
including, without limitation:
 
(i)  as described in greater detail in clauses (ix) and (x) below, serving as
the Company’s and the Subsidiaries’ consultant with respect to the development
and periodic review of the investment criteria and parameters for the
Subsidiaries’ Investments, borrowings and operations, any modifications to which
shall be subject to the approval of a majority of the Independent Directors
(such guidelines as initially approved and as may be modified with such
approval, the “Guidelines”). The initial approved Guidelines are attached as
Exhibit A to this Agreement.
 
(ii)  investigating, analyzing and selecting possible investment opportunities
for the Subsidiaries;
 
(iii)  with respect to prospective purchases and sales of Investments,
conducting negotiations with sellers and purchasers and their respective agents,
representatives and investment bankers;
 
(iv)  engaging and supervising, on behalf of the Subsidiaries and at the
Subsidiaries’ expense, independent contractors which provide investment banking,
mortgage brokerage, securities brokerage and other financial services and such
other services as may be required relating to the Investments; provided,
however, that the Advisor shall be prohibited from originating residential
mortgage loans on behalf of the Company and the Subsidiaries at any time prior
to October 1, 2008;
 
(v)  negotiating on behalf of the Subsidiaries for the sale, exchange or other
disposition of any Investments;
 
(vi)  coordinating and managing operations of any joint venture or co-investment
interests held by the Subsidiaries and conducting all matters with the joint
venture or co-investment partners;
 
4

--------------------------------------------------------------------------------


 
(vii)  counseling the Company in connection with policy decisions to be made by
the Board of Directors with respect to the Subsidiaries;
 
(viii)  evaluating and recommending to the Company hedging strategies and
engaging in hedging activities on behalf of the Subsidiaries, consistent with
such strategies, as so modified from time to time, with the Company’s status as
a REIT, and with the Guidelines;
 
(ix)  assisting the Company and the Subsidiaries in developing criteria for
asset purchase commitments that are specifically tailored to the Subsidiaries’
investment objectives and making available to the Company and the Subsidiaries
its knowledge and experience with respect to mortgage loans, real estate, real
estate securities, other real estate-related assets and non-real estate related
assets;
 
(x)  representing and making recommendations to the Company and the Subsidiaries
in connection with the establishment of investment guidelines for the
Subsidiaries with respect to the purchase and finance of, and commitment to
purchase and finance, mortgage loans (including on a portfolio basis), real
estate, real estate securities, other real estate-related assets and non-real
estate-related assets, and the sale and commitment to sell such assets;
 
(xi)  monitoring the financial performance of the Investments and providing
periodic reports with respect thereto to the Company and its Board of Directors,
including comparative information with respect to such performance including any
reports necessary for the Company to meet its requirements under the Exchange
Act and the Public Subsidiary Accounting Reform and Investor Protection Act of
2002 as amended;
 
(xii)  investing and re-investing any moneys and securities of the Subsidiaries;
 
(xiii)  using commercially reasonable efforts to cause expenses incurred by or
on behalf of the Subsidiaries to be commercially reasonable or commercially
customary and within any budgeted parameters or expense guidelines set by the
Company from time to time; and
 
(xiv)  performing such other services as may be required from time to time for
advisory and other activities relating to the assets of the Subsidiaries as the
Company’s management and Board of Directors shall reasonably request.
 
Without limiting the foregoing, the Advisor will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Subsidiaries
with respect to the Investments. Such services will include, but not be limited
to, consulting with the Company on the purchase and sale of, and other
investment opportunities in connection with, the Subsidiaries’ portfolio of
assets; the collection of information and the submission of reports pertaining
to the Subsidiaries’ assets, interest rates and general economic conditions;
periodic review and evaluation of the performance of the Subsidiaries’ portfolio
of assets; acting as liaison between the Subsidiaries and banking, mortgage
banking, investment banking and other parties with respect to the purchase,
financing and disposition of assets; and other customary functions related to
portfolio management. Additionally, the Advisor will perform monitoring services
(the “Monitoring Services”) on behalf of the Subsidiaries with respect to any
loan servicing activities provided by third parties. Such Monitoring Services
will include, but not be limited to, negotiating servicing agreements; acting as
a liaison between the servicers of the assets and the Subsidiaries; review of
servicers’ delinquency, foreclosure and other reports on assets; supervising
claims filed under any insurance policies; and enforcing the obligation of any
servicer to repurchase assets.
 
5

--------------------------------------------------------------------------------


 
(c)  The Advisor may enter into agreements with other parties, including its
affiliates, to provide such services to the Subsidiaries (including, without
limitation, Portfolio Management Services and Monitoring Services) as the
Advisor shall deem necessary or advisable in connection with the Advisor’s
performance of its duties and obligations hereunder pursuant to agreements with
terms which are then customary for agreements regarding the provision of such
services to companies that have assets similar in type, quality and value to the
assets of the Subsidiaries; provided that (i) any such agreements entered into
with affiliates of the Advisor shall be (A) on terms no more favorable to such
affiliate then would be obtained from a third party on an arm’s-length basis and
(B) to the extent the same do not fall within the provisions of the Guidelines,
approved by a majority of the Independent Directors, (ii) with respect to
Portfolio Management Services, (A) any such agreements shall be subject to the
Company’s prior written approval and (B) the Advisor shall remain liable for the
performance of such Portfolio Management Services, (iii) with respect to
Monitoring Services, any such agreements shall be subject to the Company’s prior
written approval and (iv) the Base Advisory Fee payable to the Advisor shall be
reduced by the amount of any fees payable to such other parties, although any
out-of-pocket expenses incurred by such other parties that are reimbursable
shall be reimbursed by the Company.
 
(d)  To the extent that the Advisor deems necessary or advisable, the Advisor
may, from time to time, propose to retain one or more additional entities for
the provision of sub-advisory services to the Advisor in order to enable the
Advisor to perform its services hereunder; provided that any such agreement (i)
shall be on terms and conditions substantially identical to or more favorable
than the terms and conditions of this Agreement, and (ii) shall not result in an
increased Base Advisory Fee or expenses to the Company or the Subsidiaries.
 
(e)  As frequently as the Advisor may deem necessary or advisable, or at the
direction of the Company, the Advisor shall, at the sole cost and expense of the
Company and/or the Subsidiaries, as applicable, prepare, or cause to be
prepared, with respect to any Investment, reports and other information with
respect to such Investment as may be reasonably requested by the Company.
 
(f)  The Advisor shall prepare regular reports for the Company to enable it to
review the Subsidiaries’ acquisitions, portfolio composition and
characteristics, credit quality, performance and compliance with the Guidelines
and policies approved by the Company’s Board of Directors.
 
(g)  Notwithstanding anything contained in this Agreement to the contrary,
except to the extent that the payment of additional moneys is proven by the
Company to have been required as a direct result of the Advisor’s acts or
omissions which result in the right of the Company to terminate this Agreement
pursuant to Section 15 of this Agreement, the Advisor shall not be required to
expend money (“Excess Funds”) in connection with any expenses that are required
to be paid for or reimbursed by the Company pursuant to Section 9 in excess of
that contained in any applicable Subsidiary Account (as herein defined) or
otherwise made available by the Company to be expended by the Advisor hereunder.
Failure of the Advisor to expend Excess Funds out-of-pocket shall not give rise
or be a contributing factor to the right of the Company under Section 13(a) of
this Agreement to terminate this Agreement due to the Advisor’s unsatisfactory
performance.
 
6

--------------------------------------------------------------------------------


 
(h)  In performing its duties under this Section 2, the Advisor shall be
entitled to rely reasonably on qualified experts and professionals (including,
without limitation, accountants, legal counsel and other professional service
providers) hired by the Advisor with the Company’s permission, at the Company’s
sole cost and expense.
 
(i)  Notwithstanding anything to the contrary contained herein, to the extent
any action by the Advisor requires the approval or consent of the Company or the
Board of Directors, or is to be taken at the direction of the Company or the
Board of Directors, such approval, consent or direction shall be given only by
officers or directors of the Company that are not affiliated with the Advisor or
its affiliates.
 
(j)  Any reference to the assets, operations, moneys, securities, investments,
investment opportunities, investment objectives or similar terminology, of the
Subsidiaries contained in this Section 2 shall refer to the assets, operations,
moneys, securities, investments, investment opportunities or investment
objectives of the Subsidiaries, excluding the Excluded Assets.
 
SECTION 3. DEVOTION OF TIME; ADDITIONAL ACTIVITIES.
 
(a)  During the term of this Agreement, the Advisor will designate a qualified
individual to serve as the Chief Investment Officer of each of the Subsidiaries.
Subject to compliance with the suitability standards of the Nominating and
Corporate Governance Committee of the Company’s Board of Directors, the Board of
Directors shall appoint such designated representative of the Advisor to serve
on the Company’s Board of Directors as its Chairman and to serve as the Chief
Investment Officer of each of the Subsidiaries effective as of the date of this
Agreement and shall recommend such designated representative for election to the
Company’s Board of Directors at each annual or special meeting of the Company’s
stockholders at which directors are to be elected during the term of this
Agreement.
 
(b)  The Company hereby agrees that the Advisor or any entity controlled by or
under common control with the Advisor shall be permitted to raise, advise or
sponsor other REITs and other funds that invest primarily in domestic
mortgage-backed securities; provided that the Advisor will not disadvantage the
Company and the Subsidiaries with respect to its services provided to such other
REITs or funds. The Company and the Subsidiaries shall have the benefit of the
Advisor’s best judgment and efforts in rendering services and, in furtherance of
the foregoing, the Advisor shall not undertake activities which, in its
judgment, will substantially and adversely affect the performance of its
obligations under this Agreement. When making investment allocation decisions
between the Subsidiaries, on the one hand, and any other REIT, fund or account
managed by the Advisor or any of its affiliates, on the other hand, the Advisor
shall adhere to the Investment Allocation Policy attached as Exhibit B hereto.
 
7

--------------------------------------------------------------------------------


 
(c)  Except to the extent set forth in clauses (a) and (b) above, nothing herein
shall prevent the Advisor or any of its affiliates or any of the officers and
employees of any of the foregoing from engaging in other businesses or from
rendering services of any kind to any other person or entity, including
investment in, or advisory service to others investing in, any type of
investment, including investments which meet the principal investment objectives
of the Company and its Subsidiaries.
 
(d)  Officers and employees of the Advisor or its affiliates may serve as
officers, employees, agents, nominees or signatories for any Subsidiary, to the
extent permitted by such Subsidiary’s Governing Instruments, subject to approval
by the Board of Directors of the Company. When executing documents or otherwise
acting in such capacities for the Subsidiaries, such persons shall use their
respective titles in the Subsidiaries.
 
SECTION 4. AGENCY. The Advisor shall act as agent of the Company and its
Subsidiaries in making, acquiring, financing and disposing of Investments.
 
SECTION 5. BANK ACCOUNTS. The Company may establish and maintain one or more
bank accounts in the name of any Subsidiary (any such account, a “Subsidiary
Account”), and may direct the Advisor to collect and deposit funds into any such
Subsidiary Account, and disburse funds from any such Subsidiary Account, under
such terms and conditions as the Company may approve; and the Advisor shall from
time to time render appropriate accountings of such collections and payments to
the Company and the Board of Directors and, upon request, to the auditors of the
Company or any Subsidiary.
 
SECTION 6. RECORDS; CONFIDENTIALITY. The Advisor shall maintain appropriate
books of accounts and records relating to services performed under this
Agreement, and such books of account and records shall be accessible for
inspection by representatives of the Company or any Subsidiary at any time
during normal business hours upon one (1) business day’s advance written notice.
The Advisor shall keep confidential any and all information obtained in
connection with the services rendered under this Agreement and shall not
disclose any such information (or use the same except in furtherance of its
duties under this Agreement) to nonaffiliated third parties except (i) with the
prior written consent of the Company, (ii) to legal counsel, accountants and
other professional advisors; (iii) to appraisers, financing sources and others
in the ordinary course of the Company’s and the Subsidiaries’ business; (iv) to
governmental officials having jurisdiction over the Company and the
Subsidiaries; (v) in connection with any governmental or regulatory filings of
the Company and the Subsidiaries or disclosure or presentations to Company
investors; or (vi) as required by law or legal process to which the Advisor or
any Person to whom disclosure is permitted hereunder is a party. The foregoing
shall not apply to information which has previously become publicly available
through the actions of a Person other than the Advisor not resulting from the
Advisor’s violation of this Section 6. The provisions of this Section 6 shall
survive the expiration or earlier termination of this Agreement for a period of
one year.
 
8

--------------------------------------------------------------------------------


 
SECTION 7. OBLIGATIONS OF ADVISOR; RESTRICTIONS.
 
(a)  The Advisor shall require each seller or transferor of investment assets to
the Subsidiaries to make such representations and warranties regarding such
assets as may, in the judgment of the Advisor, be necessary and appropriate. In
addition, the Advisor shall take such other action as it deems necessary or
appropriate with regard to the protection of the Investments.
 
(b)  The Advisor shall refrain from any action that, in its sole judgment made
in good faith, (i) is not in compliance with the Guidelines, (ii) would cause
the Company’s status as a REIT under the Code to be lost or terminated or (iii)
would violate any law, rule or regulation of any governmental body or agency
having jurisdiction over the Company or any Subsidiary or that would otherwise
not be permitted by the Company’s Governing Instruments. If the Advisor is
ordered to take any such action by the Company or the Board of Directors, the
Advisor shall promptly notify the Company and Board of Directors of the
Advisor’s judgment that such action would adversely affect such status or
violate any such law, rule or regulation or the Governing Instruments.
Notwithstanding the foregoing, the Advisor, its directors, officers,
stockholders and employees shall not be liable to the Company or any Subsidiary,
the Board of Directors, or the Company’s or any Subsidiary’s stockholders or
partners, for any act or omission by the Advisor, its directors, officers,
stockholders or employees except as provided in Section 11 of this Agreement.
 
(c)  The Advisor shall not (i) consummate any transaction which would involve
the acquisition by the Subsidiaries of an asset in which the Advisor or any
affiliate thereof has an ownership interest or the sale by the Subsidiaries of
an asset to the Advisor or any affiliate thereof, or (ii) under circumstances
where the Advisor is subject to an actual or potential conflict of interest, in
the reasonable judgment of the Advisor, because it advises both the Subsidiaries
and another Person (not an affiliate of the Company) with which the Company has
a contractual relationship, take any action constituting the granting to such
Person of a waiver, forbearance or other relief, or the enforcement against such
Person of remedies, under or with respect to the applicable contract, unless
such transaction or action, as the case may be and in each case, is approved by
a majority of the Independent Directors.
 
(d)  The Board of Directors periodically reviews the Guidelines and the
Subsidiaries’ portfolios of Investments but will not review each proposed
investment, except as otherwise provided herein. If a majority of the
Independent Directors determine in their periodic review of transactions that a
particular transaction does not comply with the Guidelines (including as a
result of violation of the provisions of Section 7(c) above), then a majority of
the Independent Directors will consider what corrective action, if any, can be
taken. The Advisor shall be permitted to rely upon the direction of the
Secretary of the Company to evidence the approval of the Board of Directors or
the Independent Directors with respect to a proposed Investment.
 
(e)  The Advisor shall at all times during the term of this Agreement maintain
“errors and omissions” insurance coverage and other insurance coverage which is
customarily carried by property, asset and investment Advisors performing
functions similar to those of the Advisor under this Agreement with respect to
assets similar to the assets of the Subsidiaries, in an amount which is
comparable to that customarily maintained by other Advisors or servicers of
similar assets.
 
9

--------------------------------------------------------------------------------


 
SECTION 8. COMPENSATION.
 
(a)  During the Initial Term (as defined below) of this Agreement, as the same
may be extended from time to time, the Company shall pay the Advisor the Base
Advisory Fee quarterly in arrears commencing with the quarter in which this
Agreement was executed (with such initial payment pro-rated based on the number
of days during such quarter that this Agreement was in effect).
 
(b)  The Advisor shall compute each installment of the Base Advisory Fee for
each quarter with respect to which such installment is payable within two (2)
business days after completion by the Company’s registered independent public
accountants of (i) with respect to the first three fiscal quarters of each
fiscal year, a SAS 100 review of the Company’s consolidated financial statements
for each such quarter and (ii) with respect to the fourth fiscal quarter of each
fiscal year, an audit of the Company’s consolidated financial statements for
such fiscal year. The Advisor shall deliver promptly to the Company a copy of
the computations made by the Advisor to calculate such installment and, subject
to Section 13(a) of this Agreement, the Company shall deliver payment of such
installment of the Base Advisory Fee shown therein to the Advisor within five
(5) business days thereafter.
 
(c)  The Base Advisory Fee is subject to adjustment pursuant to and in
accordance with the provisions of Section 13(a) of this Agreement.
 
(d)  In addition to the Base Advisory Fee, the Company shall pay the Advisor
quarterly Incentive Compensation. The Incentive Compensation calculation and
payment shall be made for each fiscal quarter in arrears following the same
schedule set forth in Section 8(b) above.
 
(e)  Any portion of the Incentive Compensation payable for the fourth fiscal
quarter of a fiscal year that is attributable to net unrealized gains of the
Company with respect to the invested capital of the Subsidiaries will be payable
in Common Shares, valued based on the average closing price of the Common Shares
during the fourth quarter with respect to which such Incentive Compensation
payment is payable as quoted or reported on the national securities exchange on
which such Common Shares are then listed or, if the Common Shares are not then
listed on a national securities exchange, as quoted on the OTC Bulletin Board.
 
SECTION 9. EXPENSES OF THE COMPANY AND SUBSIDIARIES. The Company and
Subsidiaries shall pay all of their expenses and shall reimburse the Advisor for
reasonable documented expenses of the Advisor incurred on their behalf
(collectively, the “Expenses”). At all times the Advisor shall use due care in
expending funds on behalf of the Subsidiaries. Expenses include all costs and
expenses which are expressly designated elsewhere in this Agreement as the
Company’s and Subsidiaries, together with the following:
 
(a)  expenses in connection with issuance and transaction costs incident to the
acquisitions, disposition and financing of Investments;
 
(b)  costs of legal, tax, accounting, consulting, auditing, administrative and
other similar services rendered for the Subsidiaries by providers retained by
the Advisor or, if provided by the Advisor’s employees, in amounts which are no
greater than those which would be payable to outside professionals or
consultants engaged to perform such services pursuant to agreements negotiated
on an arm’s-length basis;
 
10

--------------------------------------------------------------------------------


 
(c)  costs associated with the establishment and maintenance of any credit
facilities and other indebtedness of the Subsidiaries (including commitment
fees, accounting fees, legal fees, closing and other similar costs) or any
securities offerings of the Subsidiaries;
 
(d)  costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third party vendors
that is used solely for the Subsidiaries and acquired at the direction of the
Company;
 
(e)  expenses incurred by officers, employees and agents of the Advisor for
travel on the Subsidiaries’ behalf and other out-of-pocket expenses incurred by
officers, employees and agents of the Advisor in connection with the purchase,
financing, refinancing, sale or other disposition of an Investment or
establishment and maintenance of any credit facilities and other indebtedness or
any securities offerings of the Subsidiaries;
 
(f)  costs and expenses incurred with respect to settlement, clearing and
custodial fees and expenses;
 
(g)  the costs of maintaining compliance with all federal, state and local rules
and regulations or any other regulatory agency applicable to the Subsidiaries or
the Company;
 
(h)  costs and expenses incurred in contracting with third parties, including
affiliates of the Advisor, for the servicing and special servicing of assets of
the Subsidiaries;
 
(i)  all other costs and expenses relating to the Subsidiaries’ business and
investment operations, including, without limitation, the costs and expenses of
acquiring, owning, protecting, maintaining, developing and disposing of
Investments, including appraisal, reporting, audit and legal fees;
 
(j)  all other expenses actually incurred by the Advisor which are reasonably
necessary for the performance by the Advisor of its duties and functions under
this Agreement.
 
The Advisor may, at its option, elect not to seek reimbursement for certain
expenses during a given period, which determination shall not be deemed to
construe a waiver of reimbursement for similar expenses in future periods.
Except as noted above, the Advisor is responsible for all costs incident to the
performance of its duties under this Advisory Agreement, including compensation
of the Advisor’s officers and employees and other related expenses.
 
The provisions of this Section 9 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.
 
SECTION 10. CALCULATIONS OF EXPENSES.
 
The Advisor shall prepare a statement documenting the Expenses incurred by the
Advisor on behalf of the Subsidiaries during each calendar month, and shall
deliver such statement to the Company within 20 days after the end of each
calendar month. Expenses incurred by the Advisor on behalf of the Subsidiaries
shall be reimbursed by the Company to the Advisor not later than the first
business day of the month immediately following the date of delivery of such
statement; provided, however, that such reimbursements may be offset by the
Advisor against amounts due to the Company. The provisions of this Section 10
shall survive the expiration or earlier termination of this Agreement.
 
11

--------------------------------------------------------------------------------


 
SECTION 11. LIMITS OF ADVISOR RESPONSIBILITY; INDEMNIFICATION.
 
(a)  The Advisor assumes no responsibility under this Agreement other than to
render the services called for and perform the other obligations required to be
performed by the Advisor under this Agreement in good faith and shall not be
responsible for any action of the Company or the Board of Directors in following
or declining to follow any advice or recommendations of the Advisor, including
as set forth in Section 7(b) of this Agreement. The Advisor, each Person
controlling, controlled by or under common control with the Advisor, any entity
providing sub-advisory services to the Advisor, and the officers, directors,
employees, members, partners and other representatives of any such Person (each
an “Indemnified Party” and, collectively, the Indemnified Parties”) will not be
liable to the Company or any Subsidiary, to the Board of Directors, or the
Company’s or any Subsidiary’s stockholders, members or partners for any acts or
omissions by any such Person, pursuant to or in accordance with this Agreement,
except by reason of acts constituting bad faith, willful misconduct, gross
negligence or reckless disregard of the Advisor’s duties under this Agreement or
acts constituting a material breach or violation by the Advisor of its
obligations under this Agreement. The Company shall, to the full extent lawful,
reimburse, indemnify and hold the each Indemnified Party harmless of and from
any and all expenses, losses, damages, liabilities, demands, charges and claims
of any nature whatsoever (including attorneys’ fees) in respect of or arising
from any acts or omissions of such Indemnified Party made in good faith in the
performance of the Advisor’s duties under this Agreement and not constituting
such Indemnified Party’s bad faith, willful misconduct, gross negligence or
reckless disregard of the Advisor’s duties under this Agreement or a material
breach or violation by the Advisor of its obligations under this Agreement.
 
(b)  The Advisor shall, to the full extent lawful, reimburse, indemnify and hold
the Company, its stockholders, directors, officers and employees and each other
Person, if any, controlling, controlled by or under common control with the
Company (each, a “Company Indemnified Party”), harmless of and from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including attorneys’ fees) in respect of or arising from the
Advisor’s bad faith, willful misconduct, gross negligence or reckless disregard
of its duties under this Agreement or material breach or violation by the
Advisor of its obligations under this Agreement.
 
SECTION 12. NO JOINT VENTURE. Nothing in this Agreement shall be construed to
make the Company, any of the Subsidiaries and the Advisor partners or joint
venturers or impose any liability as such on either of them.
 
12

--------------------------------------------------------------------------------


 
SECTION 13. TERM; TERMINATION.
 
(a)  Until this Agreement is terminated in accordance with its terms, this
Agreement shall be in effect until December 31, 2010 (the “Initial Term”) and
shall be automatically renewed for a one-year term each anniversary date
thereafter (a “Renewal Term”) unless at least two-thirds of the Independent
Directors agree that (i) there has been unsatisfactory performance by the
Advisor that is materially detrimental to the Company and its Subsidiaries or
(ii) the compensation payable to the Advisor hereunder is unfair; provided that
the Company shall not have the right to terminate this Agreement under clause
(ii) above if the Advisor agrees to continue to provide the services under this
Agreement at a fee that at least two-thirds of the Independent Directors
determines to be fair pursuant to the procedure set forth below. If the Company
elects not to renew this Agreement at the expiration of the Initial Term or any
such one-year extension term as set forth above, the Company shall deliver to
the Advisor prior written notice (the “Termination Notice”) of the Company’s
intention not to renew this Agreement based upon the terms set forth in this
Section 13(a) not less than 180 days prior to the expiration of the then
existing term. If the Company so elects not to renew this Agreement, the Company
shall designate the date (the “Effective Termination Date”), not less than 180
days from the date of the notice, on which the Advisor shall cease to provide
services under this Agreement and this Agreement shall terminate on such date;
provided, however, that in the event that such Termination Notice is given in
connection with a determination that the compensation payable to the Advisor is
unfair, the Advisor shall have the right to renegotiate such compensation by
delivering to the Company, no fewer than forty-five (45) days prior to the
prospective Effective Termination Date, written notice (any such notice, a
“Notice of Proposal to Negotiate”) of its intention to renegotiate its
compensation under this Agreement. Thereupon, the Company (represented by the
Independent Directors) and the Advisor shall endeavor to negotiate in good faith
the revised compensation payable to the Advisor under this Agreement. Provided
that the Advisor and at least two-thirds of the Independent Directors agree to
the terms of the revised compensation to be payable to the Advisor within 45
days following the receipt of the Notice of Proposal to Negotiate, the
Termination Notice shall be deemed of no force and effect and this Agreement
shall continue in full force and effect on the terms stated in this Agreement,
except that the compensation payable to the Advisor hereunder shall be the
revised compensation then agreed upon by the parties to this Agreement. The
Company and the Advisor agree to execute and deliver an amendment to this
Agreement setting forth such revised compensation promptly upon reaching an
agreement regarding same. In the event that the Company and the Advisor are
unable to agree to the terms of the revised compensation to be payable to the
Advisor during such 45 day period, this Agreement shall terminate, such
termination to be effective on the date which is the later of (A) ten (10) days
following the end of such 45 day period and (B) the Effective Termination Date
originally set forth in the Termination Notice. The Company may elect to
terminate this agreement under the provisions of this Section 13(a) prior to the
expiration of the Initial Term if the Advisor has failed to earn Incentive
Compensation for four (4) consecutive quarters.
 
(b)  In the event that this Agreement is terminated in accordance with the
provisions of Section 13(a) of this Agreement, the Company shall pay to the
Advisor, on the date on which such termination is effective, a termination fee
(the “Termination Fee”) equal to the sum of (a) the average annual Base Advisory
Fee and (b) the average annual Incentive Compensation earned by the Advisor
during the 24-month period immediately preceding the date of such termination,
calculated as of the end of the most recently completed fiscal quarter prior to
the date of termination. The obligation of the Company to pay the Termination
Fee shall survive the termination of this Agreement.
 
13

--------------------------------------------------------------------------------


 
(c)  No later than 180 days prior to the anniversary date of this Agreement of
any year during the Initial Term or Renewal Term, the Advisor may deliver
written notice to the Company informing it of the Advisor’s intention to decline
to renew this Agreement, whereupon this Agreement shall not be renewed and
extended and this Agreement shall terminate effective on the anniversary date of
this Agreement next following the delivery of such notice.
 
(d)  If this Agreement is terminated pursuant to this Section 13, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in Sections 6, 9, 10, 13(b) and 16 of this
Agreement. In addition, Sections 8(f) and 11 of this Agreement shall survive
termination of this Agreement.
 
SECTION 14. ASSIGNMENT.
 
(a)  Except as set forth in Section 14(b) of this Agreement, this Agreement
shall terminate automatically in the event of its assignment, in whole or in
part, by the Advisor, unless such assignment is consented to in writing by the
Company with the consent of a majority of the Independent Directors; provided,
however, that no such consent shall be required in the case of an assignment by
the Advisor to an affiliate of the Advisor. Any such permitted assignment shall
bind the assignee under this Agreement in the same manner as the Advisor is
bound, and the Advisor shall be liable to the Company for all errors or
omissions of the assignee under any such assignment. In addition, the assignee
shall execute and deliver to the Company a counterpart of this Agreement naming
such assignee as Advisor. This Agreement shall not be assigned by the Company
without the prior written consent of the Advisor, except in the case of
assignment by the Company to another REIT or other organization which is a
successor (by merger, consolidation or purchase of assets) to the Company, in
which case such successor organization shall be bound under this Agreement and
by the terms of such assignment in the same manner as the Company is bound under
this Agreement.
 
(b)  Notwithstanding any provision of this Agreement, the Advisor may
subcontract and assign any or all of its responsibilities under Sections 2(b),
2(c) and 2(d) of this Agreement to any of its affiliates in accordance with the
terms of this Agreement applicable to any such subcontract or assignment, and
the Company hereby consents to any such assignment and subcontracting. In
addition, provided that the Advisor provides prior written notice to the Company
for informational purposes only, nothing contained in this Agreement shall
preclude any pledge, hypothecation or other transfer of any amounts payable to
the Advisor under this Agreement.
 
SECTION 15. TERMINATION FOR CAUSE.
 
(a)  The Company may terminate this Agreement effective upon thirty (30) days’
prior written notice of termination from the Company to the Advisor, without
payment of any Termination Fee, if (i) the Advisor materially breaches any
provision of this Agreement and such breach shall continue for a period of 30
days after written notice thereof specifying such breach and requesting that the
same be remedied in such 30 day period, (ii) the Advisor engages in any act of
fraud, misappropriation of funds, or embezzlement against the Company, (iii)
there is an event of any gross negligence on the part of the Advisor in the
performance of its duties under this Agreement, (iv) there is a commencement of
any proceeding relating to the Advisor’s bankruptcy or insolvency, (v) there is
a dissolution of the Advisor, or (vi) there is a Change of Control of the
Advisor.
 
14

--------------------------------------------------------------------------------


 
(b)  The Advisor may terminate this Agreement effective upon sixty (60) days’
prior written notice of termination to the Company, without payment of any
Termination Fee, in the event that the Company shall default in the performance
or observance of any material term, condition or covenant contained in this
Agreement and such default shall continue for a period of 30 days after written
notice thereof specifying such default and requesting that the same be remedied
in such 30 day period.
 
(c)  The Advisor may terminate this Agreement, without payment of any
Termination Fee, in the event the Company becomes regulated as an “investment
company” under the Investment Company Act, with such termination deemed to have
occurred immediately prior to such event.
 
SECTION 16. ACTION UPON TERMINATION. From and after the effective date of
termination of this Agreement, pursuant to Sections 13, 14 or 15 of this
Agreement, the Advisor shall not be entitled to compensation for further
services under this Agreement, but shall be paid all compensation accruing to
the date of termination and, if terminated pursuant to Section 13 or Section
15(b), the applicable Termination Fee. Upon such termination, the Advisor shall
forthwith:
 
(i)  after deducting any accrued compensation and reimbursement for its expenses
to which it is then entitled, pay over to the Company or a Subsidiary all money
collected and held for the account of the Company or a Subsidiary pursuant to
this Agreement;
 
(ii)  deliver to the Company a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Company
with respect to the Subsidiaries; and
 
(iii)  deliver to the Company all property and documents of the Company or any
Subsidiary then in the custody of the Advisor.
 
SECTION 17. RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST. The Advisor
agrees that any money or other property of the Company or Subsidiary held by the
Advisor under this Agreement shall be held by the Advisor as custodian for the
Company or Subsidiary, and the Advisor’s records shall be appropriately marked
clearly to reflect the ownership of such money or other property by the Company
or such Subsidiary. Upon the receipt by the Advisor of a written request signed
by a duly authorized officer of the Company requesting the Advisor to release to
the Company or any Subsidiary any money or other property then held by the
Advisor for the account of the Company or any Subsidiary under this Agreement,
the Advisor shall release such money or other property to the Company or any
Subsidiary within a reasonable period of time, but in no event later than sixty
(60) days following such request. The Advisor shall not be liable to the
Company, any Subsidiary, the Independent Directors, or the Company’s or a
Subsidiary’s stockholders, partners or members for any acts performed or
omissions to act by the Company or any Subsidiary in connection with the money
or other property released to the Company or any Subsidiary in accordance with
the second sentence of this Section 17. The Company and any Subsidiary shall
indemnify the Advisor and its members, sub-advisors, officers and employees
against any and all expenses, losses, damages, liabilities, demands, charges and
claims of any nature whatsoever, which arise in connection with the Advisor’s
release of such money or other property to the Company or any Subsidiary in
accordance with the terms of this Section 17. Indemnification pursuant to this
provision shall be in addition to any right of the Advisor to indemnification
under Section 11 of this Agreement.
 
15

--------------------------------------------------------------------------------


 
SECTION 18. NOTICES. Unless expressly provided otherwise in this Agreement, all
notices, requests, demands and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given,
made and received when delivered against receipt or upon actual receipt of (i)
personal delivery, (ii) delivery by reputable overnight courier, (iii) delivery
by facsimile transmission with telephonic confirmation or (iv) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below:
 
(a)  If to the Company or any Subsidiary:
 
New York Mortgage Trust, Inc.
1301 Avenue of the Americas, 7th Floor
New York, New York 10019
Attention: President
Facsimile:
 
(b)  If to the Advisor:
 
JMP Asset Management LLC
600 Montgomery Street, Suite 1100
San Francisco, California 94111
Attention: Janet L. Tarkoff
Facsimile:
 
Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice.
 
SECTION 19. BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided in this Agreement.
 
16

--------------------------------------------------------------------------------


 
SECTION 20. ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement.
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement. This Agreement may not be modified or amended other than by an
agreement in writing signed by the parties hereto.
 
SECTION 21. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
SECTION 22. NO WAIVER; CUMULATIVE REMEDIES. No failure to exercise and no delay
in exercising, on the part of any party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. No waiver of any provision hereto shall be effective unless it
is in writing and is signed by the party asserted to have granted such waiver.
 
SECTION 23. HEADINGS. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed part of this
Agreement.
 
SECTION 24. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.
 
SECTION 25. SEVERABILITY. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
SECTION 26. GENDER. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

        NEW YORK MORTGAGE TRUST, INC.  
   
   
    By:   /s/  Steven R. Mumma  

--------------------------------------------------------------------------------

Name: Steven R. Mumma   Title: Co-CEO, President, CFO 

 

        NEW YORK MORTGAGE FUNDING LLC  
 
  By:
NEW YORK MORTGAGE TRUST, INC.,
its sole member
 
   
   
    By:   /s/ Steven R. Mumma  

--------------------------------------------------------------------------------

Name: Steven R. Mumma   Title: Co-CEO, President, CFO

 

        HYPOTHECA CAPITAL, LLC  
 
  By:
NEW YORK MORTGAGE TRUST, INC.,
its sole member
 
   
   
    By:   /s/ Steven R. Mumma  

--------------------------------------------------------------------------------

Name: Steven R. Mumma   Title: Co-CEO, President, CFO

 

        JMP ASSET MANAGEMENT LLC  
   
   
    By:   /s/  Joseph A. Jolson  

--------------------------------------------------------------------------------

Name:   Title:

 

--------------------------------------------------------------------------------

